Citation Nr: 0732175	
Decision Date: 10/12/07    Archive Date: 10/23/07	

DOCKET NO.  05-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus, Type 
II.

2.  Entitlement to an increased rating from an original grant 
of service connection for diabetes mellitus, Type II, with 
neuropathy, rated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for residuals for 
repetitive trauma of the right wrist with periostitis and 
ulnar impingement, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an effective date earlier than May 8, 
2001, for the award of service-connected disability 
compensation for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The service connection for hypertension being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Diabetes mellitus, type II, has not been shown to require 
more than treatment with insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.

3.  Degenerative joint disease of the right knee is 
manifested by x- ray findings of degenerative joint disease 
and complaints of pain, but without compensable limitation of 
motion.

4.  Degenerative joint disease of the left knee is manifested 
by x- ray findings of degenerative joint disease and 
complaints of pain, but without compensable limitation of 
motion.

5.  Right ulnar neuropathy is not shown to be equivalent to 
no more than mild incomplete paralysis of the ulnar nerve.

6.  Regulations were amended to allow service connection for 
type II diabetes mellitus on a presumptive basis on May 8, 
2001 and the veteran filed an original claim for service 
connection for that disorder within a year after that date.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp 
2007); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp 
2007); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2007).

4.  The criteria for a rating in excess of 10 percent for 
left ulnar neuropathy involving the major extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & 
Supp 2007); 38 C.F.R § 4.7, 4.124a Diagnostic Code 8616 
(2007).

5.  The criteria for the award of an effective date prior to 
May 8, 2001, for the grant of service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2004, May 2005, November 2005 and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Increased Rating - General Law and Regulations 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  

The higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

While lost time from work related to a disability may enter 
into the evaluation, the rating schedule is "considered 
adequate to compensate for considerable loss of working time 
from exacerbations proportionate" with the severity of the 
disability.  38 C.F.R. § 4.1.  

The other increased rating claims derive from claims that 
previously established service connected disabilities are 
asserted to have increased in severity.  In the latter case, 
the present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).

In adjudicating the claims, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


Diabetes Mellitus- Factual Background

The claim for a higher rating for diabetes mellitus derives 
immediately from an original grant of service connection.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating action un August 2001 awarded the veteran service 
connection for diabetes mellitus based on his exposure to 
herbicides while serving in Vietnam.  A 20 percent rating was 
awarded based on findings noted in VA medical records.

The veteran's claim for an increased rating was received in 
January 2004.   

The veteran was afforded a VA diabetes mellitus examination 
in May 2004.  He reported no ketoacidosis or hypoglycemic 
reactions and no hospitalizations.  He was described as 
obese.  With respect to any restrictions of activities, the 
examiner noted that there were no restrictions specific or 
related to diabetes.  The veteran reported numbness in his 
feet off and on for the prior three or four months.  His 
treatment consisted of oral medication, Navolin Insulin, 
twice a day, and regular Insulin three to four times daily on 
a sliding scale.  He made regular visits to his health care 
provider.  There were no other diabetic-related symptoms 
reported.  Blood pressure was 167/85.  Essentially normal 
cardiac size and sounds with no evidence of PVD (peripheral 
vascular disease).  On neurological examination an entirely 
normal microfilament testing of the bilateral feet was 
returned.  Diagnosis in pertinent part was diabetes mellitus 
Type II with laboratory evidence of nephropathy.  Laboratory 
results reported creatinine within normal limits.  A specimen 
was positive for microalbumin.  An eye consultation reported 
the absence of diabetic retinopathy or other retinal 
pathology for either eye.

An August 23, 2004, nursing note reported the veteran weighed 
254 pounds and was 68 inches tall.  He was counseled on the 
importance of regular exercise and instructed to try to 
exercise at least 30 minutes 3 times per week.  In September 
2005, his weight was 262 pounds.  He was advised to exercise 
30 minutes every day.  An October 2005 monofilament testing 
revealed decreased sensation in both feet.  He was measured 
for diabetic shoes.  

October 2006 nursing notes revealed that the veteran was 
informed that he had a body mass index of 40.3 whereas a body 
mass index greater than 30 was associated with health risk, 
including but not limited to heart disease, diabetes, 
hypertension, osteoarthritis, sleep apnea.  He was counseled 
on weight management, but the examiner commented that he did 
not appear motivated at that time.  

The veteran was afforded a VA diabetes examination in 
December 2005.  He was reportedly on a 1400-calorie/day diet 
after having gained 10 to 12 pounds in the last year.  He 
related that he could have hypoglycemia with 45 minutes of 
exercise and tried to avoid that.  He was taking Humulin and 
Insulin 70 units in the morning and 40 units in the evening 
and used regular sliding scale Insulin on a PRN basis.  He 
also took Metaforamen, 500 milligrams, 2 at breakfast, one at 
lunch and 2 at supper.  And Glipizide 10 milligrams two 
B.I.D.  He had erectile dysfunction which was treated with 
Viagra successfully.  He stated that his feet were numb at 
times and that both hands became numb at times.  On 
cardiovascular examination blood pressure was 150/80 on two 
occasions and 158/80 on one occasion.  He had no jugular 
venous distention or carotid bruits.  Heart showed normal 
sinus rhythm without murmurs or cardiomegaly.  He had no 
abdominal organomegaly.  There was no peripheral edema and 
peripheral pulses were normal.  Neurological examination 
revealed normal strength, sensation and deep tendon reflexes 
in all extremities with monofilament testing being normal.  
Diagnosis in pertinent part was diabetes mellitus Type II 
with neuropathy.  Associated eye examination revealed no 
diabetic retinopathy or other retinal pathology for either 
eye.  


Analysis

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007)

In this case, the veteran has not required hospitalizations 
due to diabetes and no medical examiner has indicated that 
the veteran was required to regulate his activities due to 
his diabetes.  In fact, he has been encouraged to exercise.  
The diabetes mellitus, type II, has not been shown to require 
more than treatment with insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  Under such 
circumstances, the preponderance of the evidence is against 
assignment of any higher evaluation.

Bilateral Knees and Right Wrist - Factual Background

Service connection for degenerative joint disease of the 
bilateral knees was established pursuant to a February 1991 
rating decision.  Degenerative changes of the knees were 
appreciated on X-rays associated with a September 1998 VA 
examination.  Service connection for a disability of the 
ulnar nerve of the right wrist was also established at that 
time.

The veteran was afforded a VA joints examination in May 2004.  
He reported progressively severe pain in both knees.  He wore 
knee braces because of claimed giving way of the knee joints.  
He related that his joints were bilaterally equal in pain and 
symptomatology.  He also reported pain in his right wrist 
secondary to his service injury.  He is right handed and 
states that his wrist condition does interfere with his daily 
activities and occupation.  His joint disease was as bad as 
it got.  The examiner commented that he would not anticipate 
any additional limitation or functional impairment.  Braces 
on both knees were noted.  No episodes of dislocation or 
recurrent subluxation were noted.  While his knees and wrists 
did interfere with his daily activities, there has been no 
incapacitation.  Objectively examination of the right wrist 
revealed mild generalized hypertrophy of the joint but no 
specific deformity or tenderness.  Pain occurred only at 
maximum ranges of motion, which were reported as limited to 
dorsiflexion 40 degrees, palmar flexion 70 degrees, ulnar 
deviation 30 degrees, and radial deviation 10 degrees.  Grip 
strength was limited to 70 percent of what would be expected.  
The veteran claimed decreased pin prick sensation in all 
fingers of the right hand.  Findings otherwise were 
essentially within normal limits.  Dexterity and flexion of 
the fingers were within normal limits.  Treatment records for 
the period from August 2001 to July 2005 reflect no 
complaints, treatment or findings regarding the right wrist 
disorder.

Examination of the knees revealed identical findings of both 
knees with the veteran wearing Velcro braces but ambulating 
normally.  Generalized hypertrophy of the joints was present 
with pain however with maximum flexion, which was bilaterally 
limited to 130 degrees with extension normal and painless at 
0 degrees.  Drawer, McMurray's and Lachman's signs are 
essentially within normal limits for instability.  When the 
veteran ambulated without the braces, there was some 
instability of motion but otherwise essentially normal 
findings.  The examiner additionally commented that since the 
veteran's reported that pain in the wrists and the knees was 
as bad as it gets, the examiner commented that he would not 
anticipate any additional limitation or pain or repetitive 
use or other factors.  The veteran exhibited normal weight 
bearing.  Ankylosis was expressly reported as absent.  
Diagnosis was degenerative joint disease bilateral knees, and 
degenerative joint disease right wrist with ulnar nerve 
impingement.  

During a December 2005 VA orthopedic examination, the veteran 
reported bilateral knee pain, right being worse than the left 
and that both knees were stiff and that the right knee could 
swell, get hot and give way.  He also reported a history of 
right wrist pain with associated stiffness.  He also reported 
that his right knee flared up every other week and lasts 
about a week at a time with the left knee and right wrist not 
flaring.  Objectively the right wrist dorsiflexed to 35 
degrees, palmar flexion was to 45 degrees, ulnar deviation 
was to 50 degrees, radially deviates 5 degrees with pain at 
the extremes of these movements.  Long repetitive use right 
wrist dorsiflexion 35 degrees, palmar flexes 30 degrees, 
ulnar deviates 40 degrees, radially deviates 0 degrees with 
pain at the extreme of these movements.  The right knee 
extended 0 degrees and flexed to 55 degrees with pain at that 
point.  The left knee extended 0 degrees and flexed to 120 
degrees with pain at that point.  Following repetitive use 
the right knee extended to 0 degrees and flexed to 70 degrees 
with pain at that point.  The left knee extended 0 degrees 
and flexes to 110 degrees with pain at that point.  The 
examiner additionally commented that further limitation to 
any of those joints due to flare ups would require ungrounded 
speculation.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement or guarding of movement.  There was 
tenderness dorsally and palmar at the right wrist.  There was 
tenderness over the medial joint line and patella of the 
right knee and tenderness over the left patella.  The veteran 
exhibited normal gait without functional limitation standing 
or walking and exhibited no unusual shoe wear pattern.  
Diagnosis was degenerative joint disease of both knees and 
degenerative joint disease of the right wrist.

During the December 2005 VA diabetes mellitus examination, 
the examiner noted that there was normal strength, sensation 
and deep tendon reflexes in all extremities with monofilament 
testing being normal.

Analysis - Both Knees

The veteran's bilateral knee disorders are evaluated in 
accordance with the following criteria:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When 
however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)



525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

The evidence of record has been reviewed and considered.  The 
veteran has been in receipt of a 10 percent disability for 
each knee since 1992.  The ratings were assigned based on X-
ray findings indicative of degenerative joint disease in each 
joint.  

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 
09-04, (2004).  In this case, the evidence must show flexion 
limited to 45 degrees, or extension limited to 10 degrees.  
However, upon a review of the objective medical evidence, the 
knees are not shown to have limitation of flexion or 
extension to such an extent.  Hence, a 10 percent rating 
cannot be assigned for either knee based on limitation of 
motion.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's knees 
pursuant to Diagnostic Codes 5257, based on instability of 
the knees.  In this case, however, a compensable rating is 
not warranted under Diagnostic Code 5257 with respect to 
either knee disability, as there have been no objective 
findings of subluxation or instability.  Although the veteran 
complained knee instability on prolonged exertion, on 
objective examination, no instability of either knee was 
observed in any clinical setting.  Thus, the Board finds that 
the preponderance of the evidence is against assigning a 
separate compensable evaluation under Diagnostic Code 5257.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

However, in the present case the examiners commented that 
there was no additional disability based on pain, since the 
veteran claimed that his pain was already at the maximum 
level, and repetitive motion did not affect knee motion.  In 
other words, based on the veteran's comments, his knees were 
in a constant state of flare-up.

The Board finds that a rating in excess of 10 percent is not 
warranted under any alternative provision.  Diagnostic Code 
5256 provides for a rating in excess of 10 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the knees.  Furthermore, the 
veteran may not be rated by analogy to this code as he does 
not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor is there frequent episodes of 
"locking," pain and effusion into the joint.  Additionally, 
there are no objective findings of impairment of the tibia 
and fibula, thus there is no basis for a disability rating in 
excess of 10 percent under Diagnostic 5262, and, genu 
recurvatum, as rated pursuant to Diagnostic Code 5263, is 
inapplicable as it has not been diagnosed.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Analysis - Right Wrist

The veteran's disorder of the ulnar nerve right wrist is 
evaluated according to the following criteria:

The Ulnar Nerve
851
6
Paralysis of:
Majo
r
Mino
r

Complete; the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot 
spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
861
6
Neuritis
871
6
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2007).

In this case, the wrist disability affects the major 
(dominant) wrist.  Outpatient treatment records reflect no 
recent complaints or treatment for a right wrist disorder.  
Although the veteran claimed decreased pin prick sensation, 
there is no evidence of any paralysis of the fingers or 
limitation of wrist movement attributable to the service 
connected wrist disorder.  

It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.  

The objective evidence from the May 2004 VA examination 
reflects mild generalized hypertrophy without deformity or 
tenderness as well as 70 percent of grip strength.  Dexterity 
and flexion of the fingers were reported as entirely within 
normal limits.  The December 2005 examination reflects 
tenderness dorsally and palmar at the right wrist without 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement.  In addition, there was normal 
strength, sensation and deep tendon reflexes in all 
extremities with monofilament testing being normal.  The 
manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation.  
There is no evidence shown in the record to suggest that the 
veteran's neuropathy is more than mild in nature.  The 
preponderance of the evidence is against the veteran's claim.


Effective Date

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2007); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.816(b) 
(2007).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  [It is noted 
that the effective date for the 
regulation which added diabetes mellitus 
as a disease presumptively due to in-
service exposure to herbicides is May 8, 
2001.  See Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision 
on the claim, between May 3, 1989 and the 
effective date of the statute or 
regulation establishing a presumption of 
service connection for the covered 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400.
38 C.F.R. § 3.816(c) (2007).

In this case, the veteran first filed for service connection 
for diabetes mellitus in July 2001, and that claim was 
received on July 25, 2001.  The record does not demonstrate 
and the veteran does not assert otherwise.  The effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides is May 8, 2001.  See Liesegang, supra.  In other 
words, the veteran filed his claim after the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease.  

Accordingly, he is not entitled to consideration under 
paragraph (c)(1) or (c)(2) of 38 C.F.R. § 3.816 because VA 
had neither denied compensation for the same covered 
herbicide disease in a decision issued between September 25, 
1985 and May 3, 1989 nor was his claim either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for diabetes 
mellitus.  Therefore, in accordance with 38 C.F.R. § 3.816 
paragraph (c)(4), the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  

The effective date of an evaluation and award of compensation 
will be the date of the receipt of a claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
Under the facts presently before the Board, Section 3.400 
permits an effective date no earlier than in July 2001.  
However, application of 38 C.F.R. § 3.114(a)(1) authorizes an 
effective date coinciding with the effective date of the 
revised regulation, i.e. May 8, 2001 since the veteran filed 
his claim within the year following the amended regulation.  
Under the circumstances, there is no basis for any earlier 
award.  

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

The evidence does not reflect, nor is it contended otherwise, 
that the schedular criteria are inadequate to evaluate the 
veteran's disabilities.  In that regard, the Board does not 
find that record reflects that the veteran's disabilities on 
appeal have caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to increased evaluation for diabetes mellitus, 
Type II with neuropathy is denied. 

Entitlement to increased evaluation for degenerative joint 
disease of the right knee is denied. 

Entitlement to increased evaluation for degenerative joint 
disease of the left knee is denied. 

Entitlement to increased evaluation for residuals of 
repetitive trauma of the right wrist with periostitis and 
ulnar impingement is denied. 

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for diabetes mellitus, Type 
II is denied. 



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court)is applicable to this 
claim.

The evidence does not demonstrate that the veteran was 
diagnosed with hypertension in service or within the year 
following separation.  The record suggests that hypertension 
was first clinically assessed in the year 2000.  However, the 
Board also observes that the veteran had blood pressure 
readings of 152/80 on October 10, 1996 and 162/84 on January 
24, 1997.  

Diabetes mellitus was first assessed on outpatient treatment 
records of May 19, 1998.  It is contended by and on behalf of 
the veteran that his hypertension is secondary to his service 
connected diabetes mellitus.  

The veteran was afforded a VA diabetes examination on May 6, 
2004.  Significantly, the veteran's medical records were not 
available to the examiner.  The examiner noted that veteran's 
reported history of hypertension being diagnosed in the year 
2000 and that the onset of diabetes was in 1998.  Outpatient 
treatment records from May 1998 do reflect an assessment of 
diabetes mellitus at that time.  Although the examiner 
commented that hypertension was not caused by diabetes, he 
also added that diabetes was "an aggravating factor (to what 
degree is impossible to predict) but not the cause of 
hypertension."  Since that examination was without benefit 
of file review, the Board is of the opinion that it is unable 
to adequately consider the question of aggravation.  

Since the veteran was contending that hypertension was 
secondary to diabetes or diabetic nephropathy, a VA medical 
opinion was again offered in December 2005.  The examiner was 
requested to provide and opinion and a rationale for his 
opinion as to a possible relationship of his hypertension to 
diabetes and/or diabetic nephropathy.  The resulting opinion 
was without rationale; furthermore, it was limited to that 
hypertension was not caused by diabetes and that the examiner 
was unable to resolve whether hypertension was permanently 
increased in severity by diabetes or nephropathy.  
Accordingly, the Board considers that examination is 
inadequate.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Inasmuch as the existing opinions are inadequate, an opinion 
by a physician addressing the questions under 38 C.F.R. § 
3.310(b) must be obtained prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for diabetes mellitus 
and hypertension since the onset of 
either disease.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the claims file should 
be referred to a VA physician 
specializing in either cardiovascular 
disease or in endocrinology.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  Based on this review, the 
physician is requested to offer an 
opinion as to whether it is as least as 
likely as not that the veteran's 
hypertension is etiologically related 
to, and/or has been aggravated by 
diabetes mellitus or is otherwise 
related to service.  Adequate reasons 
and bases sustainable in a legal 
proceeding are to be provided for any 
opinion rendered.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


